Opinion issued February 10, 2005 


 

 

 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01314-CR
____________

IN RE CHARLES L. GRABLE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
                Relator, Charles L. Grable, filed a motion to proceed as a pauper and a
petition for writ of mandamus.  The motion to proceed as a pauper is granted.  The
petition for writ of mandamus is denied.
               In his petition, relator requests that this Court compel respondent
 to
conduct a hearing in cause number 764539 to determine whether the State’s plea offer
was founded in good faith upon probable cause.  See In re Charles Lee Grable, No.
01-04-01047-CR, slip op. at 2 (Tex. App.—Houston [1st Dist.] Oct. 21, 2004) (not
designated for publication).
               Mandamus issues only to correct a clear abuse of discretion or the violation
of a duty imposed by law when there is no other adequate remedy at law.  Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).  We do not conclude that the trial court
had a legal duty to conduct such a hearing.
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).